Citation Nr: 0018808	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than May 29, 1996, 
for a grant of service connection for primary lung cancer, 
status post left pneumonectomy and thoracotomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from January 1998 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The veteran served from 
February 1952 to February 1956, and from February 1962 to 
March 1979. 


FINDINGS OF FACT

1.  The veteran was diagnosed with squamous cell carcinoma of 
the lung in 1987.  

2.  On May 29, 1997, the RO received a request from the 
veteran for consideration of a claim of service connection 
for lung cancer diagnosed and removed in August 1987.

3.  Pursuant to the Agent Orange Act of 1991, VA regulations 
were amended in June 9, 1994 to allow service connection for 
veterans who were presumed to have been exposed to herbicide 
agents in Vietnam and developed one of the specified diseases 
listed thereunder, including lung cancer.

4.  In a January 1998 rating decision the veteran was awarded 
service connection for primary lung cancer, effective May 29, 
1997, and a January 1999 rating decision the was assigned an 
effective date of May 29, 1996, one year prior to the date of 
the veteran's claim. 


CONCLUSION OF LAW

The requirements for an effective date prior to May 29, 1996 
for a grant of service connection for primary lung cancer, 
status post left pneumonectomy and thoracotomy, have not been 
met.  38 U.S.C.A. §§ 5101, 5107, 5110(g) (West 1991); 
38 C.F.R. §§ 3.102, 3.114, 3.400(p) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the applicable law, except as otherwise 
provided, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application therefor.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  See 38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i). Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2)(i).

However, when a veteran is granted benefits based on 
liberalizing legislation, the effective date of the award 
will be fixed in accordance with the facts found, but in no 
case will it be earlier than the effective date of the 
legislation.  If a claim is reviewed at the request of the 
veteran more than one year after the effective date of the 
liberalizing VA law or issue, benefits may be authorized for 
a period of one year prior to the date of receipt of such 
request.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 
3.114(a) (1999).  In this regard, under the authority 
provided by the Agent Orange Act of 1991, Public Law 102-4, 
the Secretary published final rules providing for presumptive 
service connection for respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) associated with herbicide 
exposure under 38 C.F.R. § 3.309(e), effective June 9, 1994.  
See 59 Fed. Reg. 29723-24 (1994) (codified at 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e) (1994)).

In this case, in his March 1999 Substantive Appeal, the 
veteran contends that, as he was first diagnosed with lung 
cancer in May 1987, he is entitled to service connection for 
his primary lung cancer, status post left pneumonectomy and 
thoracotomy, effective the date of his diagnosis in May 1987.  
He also notes that he did not file his claim of service 
connection prior to May 29, 1997 because the VA did not 
recognized lung cancer as one of the conditions caused by 
herbicide exposure until a later date.

In this regard, the Board notes that the record in fact 
contains a claim of service connection for lung cancer 
submitted on May 29, 1997.  The record does not disclose any 
contact between the veteran or someone else on his behalf and 
any component of VA earlier than May 29, 1997 with respect to 
his claim of service connection for lung cancer.  The veteran 
does not contend that any claim for service connection for 
lung cancer was filed prior to that date.  As such, the Board 
finds that May 29, 1997, is the date of receipt of the 
veteran's claim for lung cancer.  See 38 U.S.C.A. § 5101; 38 
C.F.R. § 3.400 (b)(2)(i).  Subsequently, in a January 1998 
rating decision, the veteran was awarded service connection 
for primary lung cancer, status post left pneumonectomy and 
thoracotomy effective May 29, 1997.  And, in a January 1999 
rating decision, pursuant to 38 C.F.R. § 3.114(a) (1999), 
such award was assigned an earlier effective date of May 29, 
1996.  

With respect to the medical evidence, the record includes 
medical records from the Columbia VA Medical Center (VAMC) 
dated from 1987 to the present describing the treatment the 
veteran has received over time for various health problems, 
including lung cancer.  Specifically, the record includes a 
hospitalization summary for August 17, 1987 to August 27, 
1987 indicating the veteran was diagnosed with moderate to 
poorly differentiated squamous cell carcinoma of the lung 
with 2/25 peritracheal nodes positive.  As a result, he 
underwent a bronchoscopy, left pneumonectomy, anti-arrhythmic 
therapy for atrial fibrillation, and radiation therapy.  
Additionally, July 1988 notations from the Western Missouri 
Medical Center confirm the veteran's diagnosis of lung cancer 
made in August 1987.  

Given that the veteran did not submit a claim for benefits 
within one year of his separation from service, the governing 
legal authority, as cited above, provides that the earliest 
effective date assignable for the grant in question is the 
later of the date of receipt of claim or the date entitlement 
arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  
The change of VA regulations that permitted service 
connection for lung cancer due to Agent Orange exposure 
became effective on June 9, 1994 and is the date the 
veteran's entitlement to service connection arose.  Thus, the 
Board finds that May 29, 1997, the date of claim, is the 
earliest effective date assignable to the veteran's service 
connected lung disability is May 29, 1997, which is the later 
of the two dates.  However, pursuant to 38 C.F.R. § 3.114, 
the effective date for the veteran's service connected lung 
cancer may be authorized for a period of 1 year prior to the 
date of receipt of the veteran's claim.  As such, the RO's 
assignment of May 29, 1996 as the effective date for the 
veteran's entitlement to service connection for primary lung 
cancer, status post left pneumonectomy and thoracotomy, is 
proper. 

For the reasons set forth, the Board finds that the 
preponderance of the evidence is against entitlement to an 
effective date earlier than May 29, 1996, for a grant of 
service connection for primary lung cancer, status post left 
pneumonectomy and thoracotomy.  It follows that the evidence 
is not in relative equipoise so as to provide a basis for 
favorable action under 38 U.S.C.A. § 5107(b).  


ORDER

An effective date earlier than May 29, 1996, for a grant of 
service connection for primary lung cancer, status post left 
pneumonectomy and thoracotomy, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

